Exhibit 10.1

 

Summary of Plan Terms for 2008 Executive Short-Term Incentive Plan

 

The Advent Software 2008 Executive Short-Term Incentive Plan (the “Plan”) is
designed to motivate and reward the Executive Team for short-term achievement of
annual contract value, revenue and income from operations milestones during the
2008 fiscal year.  A summary of the terms follows:

 

·                  The Plan is applicable to the President and CEO and
executive-level members of Advent’s Executive Management Team (the “Executives”)

 

·                  The individual plans establish various target amounts,
performance measures and goals of the cash bonuses awarded under the Plan for
each Executive.

 

·                  Current target amounts range from a total per individual of
$90,000 to $275,000.

 

·                  Plan targets are based on annual contract value, recognized
revenue, income from operations (excluding stock-based compensation,
amortization and restructuring expenses) and individual executive performance
relative to goals.

 

·                  The Plan is an annual plan and is effective for fiscal year
2008. Any bonuses earned will be paid in the first quarter of 2009.

 

·                  The Plan may be renewed at the election of the Company for
future periods.

 

--------------------------------------------------------------------------------